Burgess, J.,
¶ 42. concurring in part and dissenting in part. Rather than call on the courts to run the Department of Labor and Industry, a task we are neither qualified nor authorized to do, plaintiffs should address their complaint to the executive branch responsible for setting code enforcement priorities, and to the legislative branch that granted the Department its broad discretionary authority over the priority and method of housing code enforcement. Contrary to the tenor of the complaint and the majority opinion, the applicable statutes impose no requirement on the Department to use its *330enforcement tools in any particular sequence, to any prescribed degree, or in any manner more satisfactory to plaintiffs. Therefore, I would affirm the trial court’s dismissal of plaintiffs’ complaint for failing to state a viable cause of action.
¶ 43. Regarding plaintiffs’ due process claim, the legislation cited in the complaint imposes neither an actionable duty issuing from the Department to these plaintiffs in particular, nor any procedural conditions on the Department before it responds to imminent hazards. As acknowledged by the majority, the Department may respond to emergencies with emergency measures, without a prior hearing, and properly did so in the case of the plaintiffs living at 13 High Street. Thus, I concur with the majority’s decision to affirm dismissal of the plaintiffs’ due process claims as unfounded.
¶ 44. As for plaintiffs’ request for class certification, the named plaintiffs appear to have little in common with the amorphous and varied class that they purport to represent. The original plaintiffs at 13 High Street had to vacate after a long history of inspections reiterated code violations that ultimately threatened an immediate risk of bodily harm. Intervening plaintiff Neville alleges being misled by her landlady to move back into a residence previously condemned, and not approved for reoccupancy, by the Department. The code violations described by intervening plaintiff Limoge were imminently hazardous, but her inspection experience — three inspections in three days — was quite different from that of the other plaintiffs. Thus, on the pleadings, the situations of the named plaintiffs are dissimilar, and they have little resemblance to the broad class they claim to represent: “all ... tenants,” three years past and in the future, who “live in housing where there exists one or more violations of the codes,” regardless of the severity of the violation.
¶ 45. The class, as pleaded, fails to satisfy the “[prerequisites to a class action” set out under V.R.C.P. 23(a). Questions of law and fact must be common to the class, id. 23(a)(2), and claims of the named plaintiffs based on acts or omissions of the Department must be typical of the claims of the class. Id. 23(a)(3). The complaint fails to allege what law, facts and claims are common and typical between tenants forced out of their homes due to immediate danger of fire or electrocution, and plaintiffs’ proposed class of tenants faced with single, or even multiple, minor code violations such as nonworking electrical outlets, absent bannisters or missing junction box covers. If the putative class alleged by plaintiffs “is so numerous that joinder of all members is impracticable,” as required by V.R.C.P. 23(a)(1), it is only because the class is *331overbroad as pleaded. Accordingly, I concur with the majority’s decision to affirm the trial court’s denial of class certification.
¶ 46.1 would, however, also affirm the trial court’s dismissal of plaintiffs’ mandamus and takings claims. Plaintiffs seek to mandate the Department of Labor and Industry to enforce the housing codes against landlords in a manner satisfactory to the tenants, and, under a tortured theory of unconstitutional governmental taking, look to the Department to pay tenants for closing dangerous rental units. Plaintiffs’ frustration is understandable in that-they are relatively powerless and stuck between the Department’s code enforcement and their landlords’ recalcitrance. Nevertheless, their complaint alleges only that the Department is enforcing the housing code in a manner disagreeable to them, rather than contrary to statute. Notwithstanding the majority’s inaccurate characterization of the Department’s enforcement program as one of “voluntary compliance,” the allegations in the complaint describe enforcement decisions and mechanisms falling well within the choices authorized by the Department’s enabling legislation.
¶ 47. The enforcement program described by plaintiffs could just as easily be characterized as “comply or close,” rather than “voluntary compliance,” and the majority agrees that the orders to vacate in this case were justified by the emergency situations presented. Ante, ¶ 29. Because the complaint fails to set forth an “arbitrary abuse of power” by the Department sufficient to support the mandamus action, Roy v. Farr, 128 Vt. 30, 34, 258 A.2d 799, 802 (1969), and further fails to allege any unconstitutional taking recognized in law, both claims were properly dismissed. Accordingly, I respectfully dissent from the remand for further litigation.
¶ 48. Given the undisputed facts of the Department’s enforcement efforts as pleaded by plaintiffs, even the majority is compelled to describe as “somewhat simplistic and misleading” plaintiffs’ claim that the Department’s actions amounted to a wholesale failure to enforce the code. Ante, ¶ 22. Plaintiffs’ own allegations demonstrate that the Department made frequent inspections of the subject properties, found violations, issued orders compelling the landlords to rectify the violations, required the landlords to prepare a plan of corrective action, threatened various actions if the landlords did not comply, and eventually closed hazardous buildings or terminated dangerous utility services when the landlords failed to comply.
¶ 49. The majority moves to revive the complaint, however, by reconstructing what, in the majority’s view, plaintiffs really meant to say — *332that the Department’s methods of enforcing the housing code amounted to “a regime of voluntary compliance” in which there was no effort to coerce correction of violations.8 The reason that plaintiffs do not actually make such a claim might be because several of their own allegations are expressly contrary to the majority’s characterization of their claim. Indeed, it is precisely the Department’s enforcement of the fire and electrical safety statutes, rather than toleration of imminent hazards, that prompted plaintiffs’ complaint. The complaint describes a system of inspections combined with closure orders that fall squarely within the Department’s discretion as authorized by law. The alleged facts show that the Department inspected, found violations, ordered compliance, threatened consequences for noncompliance, and then followed through on the consequences. What plaintiffs seek is increased intermediate enforcement efforts emphasizing litigation to assess monetary and judicial sanctions against landlords, but the statutes impose no duty on the Department to enforce the code as preferred by plaintiffs. Nor do plaintiffs allege that their remedy of mandated fines, penalties, and injunctions would actually be more effective — and not result in earlier closures and more tenant dislocation — than the policy alleged to be in place.
¶ 50. In any event, the enforcement actions that plaintiffs complain about here are explicitly discretionary and not subject to mandamus. As the majority acknowledges, mandamus is ordinarily limited to compelling “merely ministerial” acts of public officials. Roy, 128 Vt. at 34, 258 A.2d at 801. Mandamus “does not issue to compel action that is discretionary,” Richardson v. City of Rutland, 164 Vt. 422, 424, 671 A.2d 1245, 1247 (1995) (quoting Dobbs, Remedies § 2.10, at 112 (1973) (internal quotations omitted), except “‘[w]here there appears, in some form, an arbitrary abuse of the power vested by law in an administrative officer... which amounts to a virtual refusal to act or to perform a duty imposed by law.’” Id. (quoting Couture v. Selectmen of Berkshire, *333121 Vt. 359, 361, 159 A.2d 78, 80 (1960)); see Vt. State Employees’ Ass’n v. Vt. Criminal Justice Training Council, 167 Vt. 191, 195, 704 A.2d 769, 771 (1997) (explaining that writ of mandamus may be extended, in the absence of any other adequate legal remedy, only “to reach extreme abuses of discretion involving refusals to act or perform duties imposed by law”).
¶ 51. In this case, as the majority acknowledges, the fire, electrical, and plumbing safety statutes all commit inspection and enforcement priorities to the discretion of the Commissioner of Labor and Industry. Ante, ¶ 16. Each safety scheme authorizes, but does not require, the Department to respond to violations in various ways, including issuing orders to building owners to correct violations, 21 V.S.A. § 253(a) (fire); 26 V.S.A. § 895 (electrical); 26 V.S.A. § 2175(b)(1) (plumbing), and to impose a variety of sanctions if the violations are not corrected. See 21 V.S.A. § 253(a) (Commissioner “may” close building if fire code violation is not corrected); 26 V.S.A. § 895 (Commissioner “may” disconnect electrical service if code violation is not corrected); 26 V.S.A. § 2175(b)(3) (Commissioner “may” disconnect water or sewer service if plumbing code violation is not corrected) (emphases added). The statutes also authorize, but do not require, the Department to seek civil and administrative fines and injunctions for violations. Ante, ¶ 17. Further, as in the instant case, if the Commissioner deems a fire code violation to be imminently hazardous, the Commissioner “shall” order the violation corrected immediately and, if it is not corrected, “may” order the premises immediately closed until the violation is corrected. 21 V.S.A. § 253(a) (emphasis added).
¶ 52. The majority’s recognition of a mandamus action based on the allegations in plaintiffs’ complaint is wholly unsupported and, in fact, contradicted by the pleadings. The majority acknowledges that the statutes vest within the Department “a great deal” of enforcement discretion, ante, ¶ 18, and then recites the plaintiffs’ allegations that the Department inspected buildings, ordered correction of violations, and later ordered the closing of imminently hazardous premises for noncompliance. Yet, notwithstanding its acknowledgment of the Department’s enforcement actions, the majority stretches to allow the mandamus claim by declaring that the Department’s inspections and orders to close and vacate dangerous premises in the face of uncorrected violations could “be characterized as a failure to perform a legal duty,” because the Department did not exercise the other enforcement options available under the statutes. Ante, ¶ 23. The majority first *334imagines that litigation to secure fines, penalties and injunctions would necessarily accomplish better code compliance than closing dangerous buildings, and then concludes that an enforcement regime limited to inspection and closure of dangerous buildings is subject to mandamus as an “arbitrary abuse of power” because such a program leaves rental housing no “safer or healthier than it would be without any housing code at all.” Ante, ¶ 26.
¶ 53. This is a fallacy for at least three reasons. First, the inspection and closure of dangerous housing for uncorrected code violations obviously removes unsafe housing from the rental market, which is, at worst, still a better result than having no housing code at all. Second, nothing in the pleadings support an implication that scofflaw landlords would respond more compliantly to a system of monetary penalties and injunctions, or that such sanctions are otherwise inherently more compelling, than the Department’s “comply or close” enforcement program described by plaintiffs. Third, and most importantly, it cannot be an abuse of discretion for the Department to exercise the discretion expressly granted by the Legislature to set priorities and elect, from several express options, how to enforce the housing code.
¶ 54. That plaintiffs or this Court might exercise enforcement discretion differently does not mean that the Department’s enforcement decisions are an abuse of discretion. Plaintiffs cannot, with a straight face, seek to enjoin the Department’s enforcement of the housing code on the one hand, and on the other hand complain that there is no enforcement. “Mandamus will not lie for the review of acts that involve the exercise of judgment or discretion.” Richardson, 164 Vt. at 424, 671 A.2d at 1247. Plaintiffs’ mandamus complaint fails to allege the necessary “abuse of power” amounting to a refusal by the Department, virtual or otherwise, to enforce the housing codes as authorized by the statutes. Id. Hence, the trial court properly dismissed the complaint.
¶ 55. Plaintiffs fare no better on their takings claim. As the majority recognizes, plaintiffs have no valid takings claim based on the Department’s decision to close their buildings or to terminate their utility services due to an imminent hazard. Plaintiffs complain that the Department’s condemnation of a dangerous building amounted to a taking of their leasehold, but the law is settled that governmental abatement of a fire hazard is not a compensable taking. Eno v. City of Burlington, 125 Vt. 8, 13, 209 A.2d 499, 504 (1965). Nevertheless, the majority again seeks to resurrect plaintiffs’ complaint by recasting its takings claims as a claim for compensation based on the Department allowing a nuisance to persist unabated after ongoing inspections. The *335majority reasons that the government can be financially liable for the loss of the leaseholds if, “[b]ut for the Department’s failure to act, there would have been no nuisance to abate,” and so no need to condemn the residences. Ante, ¶¶ 34-35. Under this logic, the police become liable for the acts of the criminals.
¶ 56. The majority’s theory first depends on the viability of plaintiffs’ inconsistent claim that the Department refused or failed to act by inspecting and condemning the rental units. The underlying mandamus claim is untenable, and the takings claim must fail for the same reason. Plaintiffs’ pleadings admit that the Department did take action, although not the action prescribed by plaintiffs, and the majority agrees that the actions taken were authorized by the statutes.
¶ 57. The majority erroneously “ascertain[s] that plaintiffs’ complaint corresponds to general takings principles.” Ante, ¶34. General principles of takings law are neatly summarized in Chapter I, Article 2 of the Vermont Constitution: “[Wjhenever any person’s property is taken for the use of the public, the owner ought to receive an equivalent in money.” Excluding police intervention, compensable takings normally require a governmental interference with private property, “and exclusion of the owner from its beneficial use.” See Griswold v. Town Sch. Dist. of Weathersfield, 117 Vt. 224, 226, 88 A.2d 829, 831 (1952). The deterioration of a tenant’s use and enjoyment of a leasehold imagined by the majority as resulting from the Department’s decision not to seek monetary penalties and injunctions does not correspond to general takings principles. Such a decision by the Department interferes with no property interest. There is no public use. Short of a closure order responding to an imminent hazard which the majority agrees is not a taking, tenants are not to be excluded from their leaseholds. Plaintiffs’ takings claim is not merely “novel or extreme,” as the majority suggests, ante, ¶ 34, but is unrecognizable and nonexistent in law.
¶ 58. This really appears to be a damages claim for alleged Department nonfeasance masquerading as a takings claim. The majority recognizes as much when it confirms that plaintiffs “seek compensation for the Department’s role in allowing the nuisance to continue unabated for so long.” Ante, ¶ 33. The legal and practical effect of the majority extending inverse takings claims to allege inaction by government agencies is troubling. All victims of loss arising from regulatory or criminal violations by third parties could claim compensation upon a mere allegation that “but for” a lack of action by the enforce*336ment authority, the offender could not have succeeded.9 Such a claim could arise whenever a regulatory agency head, prosecuting authority, or police chief charged with the general duty of enforcing the law determined to prioritize enforcement efforts in one area at the necessary expense of another. Even if no liability ultimately obtained, what resources would be diverted to pretrial discovery and litigation of such causes of action? Since total deprivation of a leasehold due to condemnation cannot be a taking, Eno, 125 Vt. at 13, 209 A.2d at 504, how can an agency’s alleged inaction leading to condemnation, but resulting in less than a taking, be compensable as a taking? The cause of action invented by the majority is unworkable.
¶ 59.1 would affirm the trial court’s dismissal of the takings claim, as well as the underlying mandamus claim upon which it is based. I am authorized to say that Chief Justice Reiber joins in the dissent.

 The majority asserts that its reading of the complaint as such is simply a matter of broad reading encouraged by the standard of review under V.R.C.P. 12(b)(6). Ante, ¶ 12 n.3. But even the broadest reading must still consider all of the nonmoving party’s factual allegations as true. See Richards v. Town of Norwich, 169 Vt. 44, 48-49, 726 A.2d 81, 85 (1999). Here, plaintiffs’ factual allegations were that the Department routinely exercises some statutorily authorized enforcement actions, although not others. My view that plaintiffs’ dissatisfaction with the enforcement options actually pursued by the Department fails to support a claim of utter failure in enforcement is not a result of narrow reading, as the majority suggests, but rather is the product of treating plaintiffs’ factual allegations as true.


 The majority asserts that this mischaracterizes plaintiffs’ takings claim, contending that plaintiffs allege a “complete failure of the Department to act as statutorily prescribed — affecting an entire class of persons.” Ante, ¶ 35 n.6. The majority is incorrect on several levels. The statutes do not prescribe, in the mandatory sense, that the Department do anything plaintiffs insist upon. On the other hand, the Department’s enforcement actions as alleged by plaintiffs were explicitly authorized by the statute. While plaintiffs employ the words “wholesale failure,” this merely conclusory pleading is plainly contradicted by their factual allegations of enforcement as recited in the complaint and by the majority. These named plaintiffs failed to effectively allege an “entire class” affected by the Department’s enforcement actions. Intended or not, given that plaintiffs allege the Department took enforcement action and complain that its enforcement was unsatisfactory, the majority today recognizes a cause of action for compensation for imperfect law enforcement.